Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 1/18/21.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  This Action is Non-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Neufville et al., US 4,707,422.

De Neufville does not explicitly teach the polymer over layer coating material has an arithmetic mean roughness Ra of 0.5 m or more.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because de Neufville teaches the coating material has a surface roughness of a factor of 10 or more.  Note [0045] of the present specification states “the roughness factor is a ratio of an actual surface area to an apparent unit surface area (geometric unit area), which is an index indicating the roughness of the surface.”
Claims 3, 13 and 22 each recite a first surface of the cation exchange resin layer has a maximum height roughness Rz of 5 m or more. Examiner notes the claims state “a maximum” as in “up to” or “at most”.  Furthermore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because de Neufville teaches the coating material has a surface roughness of a factor of 10 or more.

Claims 1, 3 and 5-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. WO 2015/083314 in view of Kishino et al., US 2013/0146450 A1.  Note US 2016/0285135 is an English language equivalent of WO 2015/083314 and will be used as a translation.
Tsukahara teaches a lithium-sulfur secondary battery capable of suppressing diffusion of a polysulfide eluted into an electrolyte, into a negative electrode and capable of suppressing lowering of a charge-discharge efficiency. The lithium-sulfur secondary battery (B) having a positive electrode (P) including a positive electrode active material containing sulfur, a negative electrode (N) including a negative electrode active material containing lithium, and a separator (5) which is disposed between the positive electrode and the negative electrode and which allows a lithium ion of an electrolyte (L) to pass there through.  A cation-exchange membrane (CE) is formed on one of a positive electrode-side surface of the separator or a negative electrode-side surface of the separator (abstract).  The second battery further includes a nonaqueous electrolyte and the separator S is formed of a porous film (porous layer of claim 4) [0021].  At least Figure 1 teaches the CE is between the positive electrode and the negative electrode.  The separator S may be a nonwoven fabric and the cation-exchange membrane may be selected from a perfluorosulfonic acid polymer, an aromatic polyether polymer, etc [00024].  See [0019] and [0022] regarding claims 5-12.  
Tsukahara is silent as to the roughness factor of the cation-exchange membrane (CE).  However, Kishino teaches a nonwoven fabric 1 (porous layer) having an ion exchange resin layer 3 on a surface of the nonwoven fabric 1.  Kishino teaches it is m on the surface of the ion exchange resin coating of the ion exchange membrane in the wet state [0011].  Example 1 of Kishino teaches the ion exchange resin coating on the surface of the nonwoven fabric sheet has a surface roughness of 1.1 m [0017].  Note [0045] of the present specification states “the roughness factor is a ratio of an actual surface area to an apparent unit surface area (geometric unit area), which is an index indicating the roughness of the surface.”
Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Kishino teaches a surface of an ion exchange resin coating applied to a surface of a nonwoven fabric sheet is known in the art to have a surface roughness Ra of not more than 10 m.  Tsukahara teaches a cation exchange resin layer CE applied to the surface of a nonwoven material separator S.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/18/21 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727